Citation Nr: 1036513	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  97-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Baltimore, Maryland 
Department of Veterans' Affairs (VA) Regional Office (RO).

The Board remanded this case for further development in August 
1999, November 2005, November 2006 and August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for a psychiatric disorder, to include schizophrenia.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  In doing so, the Board observes that this case has 
previously been remanded several times in the past, however, 
regrettably it must be remanded again for the following necessary 
development.  

In the August 2009 remand, the Board instructed the RO/AMC to 
forward the claims folder to an examiner with appropriate 
expertise, for the purpose of obtaining an opinion, based on the 
medical evidence both prior to, during, and immediately following 
the Veteran's military service from February 1996 to March 1997, 
to determine the current nature and etiology of any presently 
existing psychiatric disorder.  In doing so, the Board found that 
the evidence of record left some unresolved medical questions 
and, as such, the Board was prohibited from exercising its own 
independent judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, August 
2009 Board remand found that a medical opinion was warranted 
based upon evidence of a pre-service psychiatric disability, 
psychiatric testing during the Veteran's active service and a 
diagnosis of a psychiatric disability following the Veteran's 
active service.  

The record demonstrates there was evidence of a pre-service 
psychiatric disability based upon Social Security Administration 
(SSA) disability compensation records from May 1995, prior to his 
military service; a July 1993 Employee Assistance Program 
counselor's letter; and court records from April 1994 and March 
1995.  These records also indicated that the Veteran suffered 
from schizophrenia and paranoid ideation.  Upon entry into active 
service in June 1995, the Veteran specifically denied a history 
of depression or excessive worry, frequent trouble sleeping, and 
nervous trouble of any sort.  In addition, the Veteran's service 
records show some abnormal behavior which resulted in psychiatric 
testing, but ultimately no diagnosis was provided.  Following his 
active service, private medical records reflect that the Veteran 
sought treatment for a psychiatric disorder, later diagnosed as 
schizophrenia.  The record does not contain an opinion as to 
whether the post-service psychiatric treatment evinces a 
permanent increase in disability, or indeed any increase in 
psychiatric disability, for which the presumption of aggravation 
will attach.  See 38 C.F.R. § 3.306(b)(2); Maxson v. West, 12 
Vet. App. 453 (1998).  

Instead of forwarding the claims file to a VA examiner to provide 
an opinion, as instructed in the August 2009 remand, the AMC 
scheduled the Veteran for a VA examination in September 2009, for 
which he failed to report.  As the August 2009 remand 
instructions have not yet been complied with, and in considering 
the above-cited evidence, the Board finds that a remand is still 
necessary to obtain a medical opinion.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

The record also reflects that the August 2009 Board remand, a 
September 2009 letter notifying the Veteran that a VA examination 
was to be scheduled and a July 2010 supplemental statement of the 
case (SSOC) were all returned by the post office as being 
undeliverable.  The August 2009 Board remand and the September 
2009 letter were both sent to the Veteran's address at 734 
Mooring Road, Ocean City, Maryland, 21842.  The July 2010 SSOC 
was sent to the Veteran's address at 1338 Eastern Blvd., Suite 
169, Baltimore, Maryland 21221.  Thus, the case must be remanded 
in order for the RO/AMC to ascertain the Veteran's current 
address, including a request of any such information from his 
accredited representative.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain the Veteran's 
current address, to include requesting any 
such information from his accredited 
representative.  

2.  The RO/AMC is asked to forward the 
claims folder to an examiner with 
appropriate expertise, for the purpose of 
obtaining an opinion (based on the medical 
evidence both prior to, during, and 
immediately following the Veteran's military 
service from February 1996 to March 1997), to 
determine the nature and etiology of any 
presently existing psychiatric disorder.

Based on a review of the Veteran's claims 
folder, his pertinent medical history, and 
with consideration of sound medical 
principles, the reviewing examiner is asked 
to address the following questions:

(a)  Does the Veteran have a psychiatric 
disorder, to include schizophrenia?  If so, 
please specify the diagnosis or diagnoses.

(b)  If the Veteran is found to have a 
psychiatric disorder, to include 
schizophrenia, is it at least as likely as 
not (a 50 percent probability or greater) 
that such disorder originated during service; 
or, was it otherwise caused by any incident 
that occurred during service?

(c)  Did the Veteran develop a psychiatric 
disorder, to include schizophrenia, prior to 
entering service?  If so, state, if possible, 
the approximate date of onset of such 
disorder.

(d)  If the Veteran is found to have a 
psychiatric disorder, to include 
schizophrenia, that existed prior to his 
entering service, did such disorder increase 
in disability during service?  In answering 
this question, the reviewing examiner is 
asked to specify whether there was a 
permanent worsening of the underlying 
pathology of the preexisting disorder; and if 
so, was such a worsening of the underlying 
pathology due the natural progress of the 
disorder?

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

3.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


